Citation Nr: 9919175	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-28 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right foot with degenerative changes, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes to the Board of Veterans Appeals (Board) 
from a June 1998 rating decision of the Regional Office (RO) 
which confirmed and continued the 10 percent which has been 
assigned for the veteran's service-connected right foot 
disability.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's right foot disability is manifested by 
tenderness.

3.  It is not productive of more than moderate impairment.


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of a shell 
fragment wound of the right foot with degenerative changes is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes 5010, 5284 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected right 
foot disability that are within the competence of a lay party 
to report are sufficient to conclude that his claim is well 
grounded.  Proscelle v. Derwinski,   2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records show that the veteran was seen in 
January 1968 for a shrapnel wound of the right foot.  It was 
noted that there was no problem and that it looked clear.  He 
was seen later that month and it was noted to be healing 
well.  He was returned to duty.

Based on the evidence summarized above, the RO, by rating 
action dated in December 1991, granted service connection for 
residuals of a shell fragment wound of the right foot, and 
assigned a noncompensable evaluation, effective August 1991.  
This rating was assigned under Diagnostic Code 7805 of the 
VA's Schedule for Rating Disabilities.

In a statement dated in August 1995, a private podiatrist 
indicated that the veteran was having ongoing problems with 
his right foot and ankle.  The examiner indicated that the 
problems could possibly be exacerbations of previous injuries 
to those areas in Vietnam.  The veteran was being treated for 
continued degenerative problems.  An X-ray study of the right 
foot revealed evidence of degenerative changes involving the 
tarsal bones of the tarsometatarsal junctions, specifically 
of the big toe.  The remainder of the bony structures was 
intact.  

By rating decision dated in February 1996, the RO 
recharacterized the veteran's service-connected disability as 
residuals of a shell fragment wound of the right foot with 
degenerative changes and assigned a 10 percent evaluation 
pursuant to the provisions of Diagnostic Codes 5010 and 5284.

In a statement dated in January 1998, a private podiatrist 
related that the veteran was not able to work due to problems 
with his foot.  He was being evaluated and treated for 
degenerative osteoarthritis and neuropathy of the lower 
extremity.  The podiatrist indicated that the veteran would 
not be able to work until further notice.

A Department of Veterans Affairs (VA) examination of the feet 
was conducted in March 1998.  It was noted that over the 
years, the veteran had complaints of weakness and pain, and 
he pointed to the talonavicular joint as a site which 
frequently was painful.  The veteran worked in construction 
and had to climb ladders, and the foot was getting painful 
enough that he had difficulty setting himself on a ladder.  
He stated that he was worried that he might fall because of 
the pain.  It was reported that the veteran was taking 
medication for gout and that if he did not take it, the right 
foot and leg became swollen and quite painful.  It was 
further noted that the veteran was going to a podiatrist who 
had fitted him with a rigid arch support and recommended 
certain shoes and boots.  An examination revealed that the 
most striking thing about the foot was the prominence of the 
medial process of the navicular and the posterior tibial 
tendon inserts into that area, and that there might very 
likely be a pre-hallux bone.  This was accessory ossicle.  
This was the area of maximum tenderness in the foot and 
pressure reproduced his complaint with pain and weakness.  
The veteran was reluctant to stand on the tiptoe, but when he 
did, the heel inverted weakly.  There were several small 
punctate wounds over the leg, none of which was tender.  An 
X-ray study of the right foot disclosed flattened 
longitudinal arches, but was otherwise unremarkable.  The 
pertinent diagnosis was status following shell fragment 
wounds to the right foot and leg, probably asymptomatic.  The 
examiner commented that he had reviewed an X-ray study taken 
by the VA in March 1997 and that they did not describe any 
metallic foreign bodies about the right leg.  

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 20 percent rating may be assigned for other foot injuries 
which are moderately severe.  When moderate, a 10 percent 
rating will be assigned.  Diagnostic Code 5284.

The veteran asserts that a higher rating is warranted for the 
residuals of a shell fragment wound of the right foot.  In 
this regard, the Board notes that following the most recent 
VA examination, conducted in March 1998, the examiner opined 
that the right foot wound was asymptomatic.  This indicates 
that whatever the symptoms the veteran was experiencing at 
that time were not related to the service-connected 
disability.  As noted above, in order to assign a higher 
rating for the veteran's shell fragment wound, the evidence 
must establish that the residuals are productive of 
moderately severe impairment.  The evidence in support of the 
veteran's claim consists primarily of statements he has made 
regarding the severity of the disability.  In contrast, the 
medical findings on examination are of greater probative 
value, and fail to show that the residuals of the shell 
fragment wound of the right foot are more than moderate.  
Accordingly an increased rating is not warranted.  

In addition, the clinical presentation of the residuals of 
the veteran's shell fragment wound of the right foot is 
neither unusual or exceptional as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  The information of record reflects 
that the veteran is currently employed in construction.  The 
record, however, does not reflect frequent periods of 
hospitalization due to a right foot disability or 
interference with employment to a greater degree that that 
contemplated by the regular schedular standards which are 
based on average impairment of employment.  The Board finds, 
accordingly, that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In any event, the VA has an obligation under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise an appellant of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the veteran is hereby notified that preliminary 
review indicates that the evidence necessary for 
consideration of his claim on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1) consists of documentary and/or lay 
evidence which relates to such factors as interference with 
his employment status (i.e., employment, personnel, and 
medical data, etc.) as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197-198 (1997).  Therefore, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for increased VA benefits on an extraschedular 
basis.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).


ORDER

An increased rating for residuals of a shell fragment wound 
of the right foot with degenerative changes is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

